Sage, J.
The complainant’s suit for infringement is based upon three patents.
(1) No. 197,689, to Henry Timken, for improvement incarriagosprings, dated November 27, 1877, application filed October 27, 1877. The invention consists, as stated in the specification, in the attachment of springs to the bottom of the body of a buggy or wagon, at the sides, and crossing the bottom of the body, and connecting with the side-bars on the opposite sides of the body. The claim is:
“In combination with the side-bars, C, 0, and body, D, the springs, G, G, attached to the under side of tlie body at opposite sides, then crossing each other, and connected to the side-bars, at opposite sides, substantially as herein set forth.”
(2) No. 239,850, to Cyrus W. Saladee, for improvements in road wagon, dated April 1, 1881, application filed February 7,1881. This invention *206consists, according to the specification, of flexion springs, the inner ends of which terminate at and are attached to the bottom of the body, seat, or other object which they are to support, at or near its center, and their outer ends are connected to the- side-bars or frame on opposite sides. The claim is as follows:
“A-spring platform consisting of flexion springs arranged in pairs, the inner, heavier ends of each pair being connected side by side to the. central portion of the body or object supported, and the flexion portion of each spring curving downward from the center, and then upward to its connection with the frame, all substantially as set forth.”
(3) No. 9,542, reissue to Joseph Tilton, Jan. 25, 1881, upon application dated Nov. 27,1880, (original No. 157,430, dated Dec. 1,1874,) for spring for vehicles. The patentee sets forth in his specification that his invention consists in the- employment of two independent crossed leaf metal springs, the ends of which are rigidly secured to the opposite ends of a cross-piece attached to the body, each spring preferably being' formed or provided with a socket, and the two sockets meeting each other at the center of the cross-piece attached to the body, so as to enable an axis or pivot bolt to be passed through both sockets for enabling the springs to turn thereon when the body is elevated or depressed. A further feature of the invention consists in securing a bearing and re-enforcing plate of metal to the under side of the cross-piece attached to the body, said plate being provided with pendent flanges at both ends, to serve as bearing points for the ends of the springs, in order to prevent any lateral movement of the same, and to serve, in connection with fastening bolts, to securely hold the springs in place. The claims are as follows:
■ “(1) The combination of two springs, each composed of one or more leaves, aüd hinged together at their crossing points, and provided with an eye at one end to connect with the side-sills of the running gear, and at the other end connected with a cross-piece attached to the body of the vehicle, substantially as described. (2) The two leaf springs, each provided with a socket at their crossing point,.in combination with a pivot or axis bolt, substantially as described. (3) The combination of two springs, side by side, and connected together, with the side sills, and cross-piece, for supporting the body in a horizontal position between the side-sills, substantially as described. (4) The reenforcing bearing plate, 1, having end flanges, in combination with the crosspiece attached to the body, and the connected cross-springs, substantially as described. (5) In combination with the body of a vehicle and the side-sills or bars, the two springs crossing each other side by side, and attached to a crosspiece, substantially as described. ”
The Tilton and. Saladee patents became, by assignment, the property of the complainant; the Tilton patent on the 22d March, 1881, and the Saladee on the 8th of December, 1884. A careful examination of the record has -confirmed the impression made by the very full and complete argument at the hearing, and has brought the court to the following con-' elusions:
1. The combination patented to Timken displays invention. It is not anticipated by any of the devices in evidence for the defendants. This-view is"strongly re-enforced by the fact, found from the record, of the-*207general recognition of. the invention by the trade, and the large and long continued demand for it.
2. The Saladee patent displays invention and is valid.
3. The Tilton reissued patent is valid. The introduction of the word “preferably” in the specification did not invalidate the reissue, nor did the addition of the fifth claim.
4. The defendant infringes the Timken patent, the Saladee prt :nt, and the second, third, and fifth claims of the Tilton reissue patent.
The decree will be accordingly, for an injunction and account, with costs.